Power Siting Board, No. 10-8265-EL-BGN. On motion of intervening appellee to supplement the record. Motion granted. The Power Siting Board shall supplement the record in this case within 14 days with the record from the September 12, 2014 amendment application in Ohio Power Siting Board case No. 14-1591-EL-BGA.
The briefing schedule in this case is stayed until the clerk of court files the supplemental record. Upon filing of the supplemental record, the briefing schedule shall resume. Appellants shall file a merit brief within 40 days of the filing date of the supplemental record, and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. 16.02 through 16.07.